PER CURIAM.
We strike the imposition of costs in favor of First Step of Volusia County, Inc., but in all other respects affirm the defendant’s judgment and sentence. The defendant committed the crimes in question in 1992, prior to the effective date of the amendment to section 948.03(l)(h), Florida Statutes (1995), which authorized imposition of costs such as those in question here. Since the statutory amendment is substantive it is not retroactive.
AFFIRMED.
DAUKSCH, HARRIS and ANTOON, JJ., concur.